Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 25, 2021

                                      No. 04-21-00105-CV

      Troy STEVENS d/b/a Real Estate Workshop, Cory Wadsworth and MJ Augie Bove,
                                      Appellants

                                                v.

                                          Cory SMITH,
                                            Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2019CV09409
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER

        “A timely notice of appeal is necessary to invoke this court’s jurisdiction.” In re L.R.S.,
No. 04-20-00507-CV, 2020 WL 7365444, at *1 (Tex. App.—San Antonio Dec. 16, 2020, no
pet.) (mem. op.). Here, the trial court signed a final judgment on December 14, 2020. Because
appellants did not timely file a motion for new trial, motion to modify the judgment, motion for
reinstatement, or request for findings of fact and conclusions of law, the notice of appeal was due
to be filed on January 13, 2021. See TEX. R. APP. P. 26.1(a). A motion for extension of time to
file the notice of appeal was due on January 28, 2021. See TEX. R. APP. P. 26.3. However,
appellants did not file their notice of appeal until March 15, 2021. Appellants did not file a
motion for extension of time to file their notice of appeal.

       We, therefore, ORDER appellants, on or before June 15, 2021, to show cause in writing
why this appeal should not be dismissed for lack of jurisdiction.

       All appellate deadlines are suspended pending our determination of appellate jurisdiction.
Appellants’ motion for extension of time to file their brief is HELD IN ABEYANCE.


                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2021.


                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court